Campbell, J.
The defendant appellees are merely stakeholders in this proceeding and they state in the brief filed in the Court:
“The defendants have been attempting to settle this case for many months but have been unsuccessful because Mr. Priddy refuses to let the defendants bring the temporary total compensation payments up to date or to accept a lump sum settlement.”
The controversy is solely between the plaintiff and his former counsel, Mr. Buck.
The plaintiff has two assignments of error.
The plaintiff assigns as error in the first place that the trial court did not have sufficient evidence to support its findings of fact. The plaintiff takes the position that it was error on the part of the trial court to -hear the matter on affidavits and that there should have been a hearing before the Commission first.
For his second assignment of error, the plaintiff asserts that the *335trial court erred in signing the judgment where there had been no hearing before the Commission and no transmission of the Commission’s findings and reasons as to its actions.
Prior to 1959, the Commission was the administrative agency of the State charged with the duty of administering the provisions of the Workmen’s Compensation Act, including the determination of fees for attorneys and its findings of fact were conclusive and binding on appeal when supported by competent evidence “even though there is evidence that would have supported a finding to the contrary.” Brice v. Salvage Co., 249 N.C. 74, 105 S.E. 2d 439.
Subsequent to that decision, in 1959 the Legislature amended the Workmen’s Compensation Act and G.S. 97-90 (c) now provides:
“In all other cases where there is no agreement for fee or compensation, the attorney or claimant may, by filing written notice of appeal within five (5) days after receipt of notice of action of the full Commission with respect to attorneys’ fees, appeal to the resident judge of the superior court or the judge holding the courts of the district of the county in which the cause arose or in which the claimant resides; and upon such appeal said judge shall consider the matter of such fee and determine in his discretion the attorneys’ fees to be allowed in the cause. The Commission shall, within twenty (20) days after notice of appeal has been filed, transmit its findings and reasons as to its action concerning such fee or compensation to the judge of the superior court designated in the notice of appeal. . . .”
In this case the Commission entered a judgment fixing an attorney’s fee for Mr. Buck and in conformity with the statute, Mr. Buck gave notice of appeal to the superior court. After receiving the notice of appeal, the Commission through its secretary filed its certificate setting out:
“An appeal having been taken as to amount of attorney fee by plaintiff’s former counsel, Mr. W. Scott Buck, from the Order of the Full Commission filed January 22, 1968, to the Superior Court of Forsyth County under the provision of G.S. 97-90(c) . . . the exhibits described, below contain a true and correct copy of the record of this Commission as appears from and as the same are taken from and compared with the originals on file in this office.”
There was, thus, filed and Judge Gambill had before him the complete record before the Commission. Pursuant to the statute, as it *336now exists, Judge Gambill proceeded to “determine in his discretion the attorneys’ fees to be allowed in this cause.”
The appellant does not show and does not claim that Judge Gam-bill in any way abused his discretion. The record does not show that the plaintiff requested the opportunity to cross-examine any witness before Judge Gambill or in any way objected to hearing the matter before Judge Gambill on affidavits. The evidence before Judge Gam-bill fully supports his findings and his findings fully support his judgment.
Affirmed.
Mallard, C.J. and MoRRis, J., concur.